Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Julie Haut on January 25, 2022.
	On line 8 of claim 25, the phrase “move a portion of the whole blood sample into the test chamber,” was changed to: –move a portion of the whole blood sample into the test chamber after passing through the reagent chamber--. On line 11 of claim 25, the word “and” was deleted. On lines 15-16 of claim 25, the phrase “output an indicator whether coagulopathy is present in the whole blood sample for the test chamber on a display” was changed to : -- output an indicator whether coagulopathy is present in the whole blood sample in the test chamber on a display--.
	On line 3 of claim 42, the phrase “an end of the test” was changed to –an end of clot formation--.
	On lines 1-2 of claim 45, the phrase “wherein the cartridge includes a plurality of test chambers and a plurality of sensors” was changed to: -- wherein the cartridge includes a plurality of test chambers and the device includes a plurality of sensors--.
	On lines 3-4 of claim 48, the phrase “the test chamber in fluid communication with a whole blood sample;” was changed to -- the test chamber in fluid communication with a whole blood sample after the whole blood sample passes through the reagent chamber;--. On line 9 of claim 48, the word “and” was deleted. 
The following is an examiner’s statement of reasons for allowance: Application serial no. 16/885,184 is being allowed in view of the proper terminal disclaimers filed on December 16, 2021, and since none of the prior art of record, including the closest prior art to Seitz et al (US 3,635,678), teaches or fairly suggests a system for evaluating whether coagulopathy is present in a whole blood sample comprising a cartridge including a reagent chamber and a test chamber, wherein a metal sphere is located in the test chamber and the cartridge is configured to receive a whole blood sample, and a device configured to receive the cartridge, wherein the device includes a sensor positioned adjacent to the test chamber in the cartridge and a controller, wherein the controller is configured to move a portion of the whole blood sample into the test chamber after passing through the reagent chamber, move the cartridge, detect with the sensor whether the metal sphere is moving in the test chamber while the cartridge is being moved, determine whether the whole sample exhibits coagulopathy based on whether the metal sphere is moving in the test chamber, and outputting a result of coagulopathy in the whole blood sample on a display. Seitz et al fail to teach of a cartridge having a reagent chamber in fluid communication with a test chamber containing a metal sphere therein, wherein a whole blood sample is configured to first pass through the reagent chamber and then into the test chamber containing the metal sphere in order to evaluate whether coagulopathy is present in the whole blood sample by detecting movement of the metal sphere in the test chamber as the cartridge is moved. In the system taught by Seitz et al, the reagent and test chambers are provided as separate test tubes which are not in fluid communication with one another in a cartridge. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        January 25, 2022